NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SCOTT TIMBER COMPANY,
Plaintiff-Appellee, ‘
V.
UNITED STATES,
Defendant-Appellant.
2011-5092 _
Appeal from the United States Court of Federal
Claims in case no. 05-CV-708, Judge Char1es F. Lettow.
ON MOTION
ORDER
Scott Timber Company moves without opposition to
withdraw Ruth G. Tiger as of counse1.
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted

SCOTT TIMBER COMPANY V. US
HAR 0 1 2012
cci A1an I. Saltrnan, Esq.
E11en M. Lynch, Esq.
s21
2
FOR THE CoURT
/s/ Jan Horba1__\[
Date J an Horbaly
C1erk
4 F
U.S. COURT :'|ll?EH’EALS FUB
THE FEDERAL C|RCU|T
ma 01;2u12
JAN HORBALY
_ CLERK